MOSK, J.
—I dissent.
The Medical Injury Compensation Reform Act of 1975 (MICRA) limits the size of any award of noneconomic damages in an action for injury against a health care provider based on professional negligence. (Civ. Code, § 3333.2.) The Court of Appeal here held that the claim for indemnification sought only economic damages; therefore, the claim did not come within MICRA’s express terms. The Court of Appeal also concluded that a “dispassionate reading” of MICRA showed that if the Legislature intended to apply the statute’s limitations to actions for equitable indemnity it failed to do so either by word or context. Nonetheless, the majority gratuitously apply this limitation to the claim on the basis of a vague “broader examination” of whether the recovery was “appropriate under all relevant circumstances.” (Maj. opn., ante, p. 107.)
A decade ago we reviewed a challenge to another section of this statute. I pointed out then that the section “benefit[ed] the wrongdoer at the expense of his victim . . . .” (American Bank & Trust Co. v. Community Hospital (1984) 36 Cal.3d 359, 387 [146 Cal.Rptr. 182, 578 P.2d 899] (dis. opn. of Mosk, J.).) In addition, I observed that the Legislature assumed in passing MICRA that an inevitable reduction of malpractice premiums paid by hospitals would result in a meaningful containment of hospital costs. Experience *120subsequent to the passage of MICRA sadly, but undeniably, demonstrated the error of this optimistic economic assumption. As a result I would have struck the statute down as unconstitutional.
I remain doubtful of MICRA’s constitutional validity. Nothing before us in the ensuing decade has changed my view; therefore, I see no reason to extend the scope of the principles underlying this statute beyond the express reach of its terms. I would affirm the judgment of the Court of Appeal.
The petition of appellant Western Steamship Lines, Inc., for a rehearing was denied September 22, 1994, and the opinion was modified to read as printed above.